internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc dom p si 6-plr-118389-99 date date legend taxpayer company company company company company utility seller seller commission a commission b plant plant plant plant plant district state a b c d this letter responds to your request dated date that we rule on plr-118389-99 certain tax consequences of the sale of the plant from sellers to taxpayer as set forth below you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the sellers’ qualified nuclear decommissioning funds as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the plant and the proper allocation_of_basis the taxpayer has represented the following facts and information relating to the ruling_request the taxpayer is a limited_liability_company whose sole member is company the taxpayer will be disregarded as a separate_entity for federal_income_tax purposes company is a limited_liability_company whose sole member is company company will be disregarded as a separate_entity for federal_income_tax purposes company is a generation holding_company that owns all of the shares of the taxpayer and companie sec_3 and company will supply administrative services to its subsidiaries and will be responsible for financing their operations company is a special-purpose wholly-owned subsidiary of company that was formed to acquire hold and operate the non-nuclear generating facilities of the group the taxpayer is a special-purpose wholly-owned subsidiary of company that was formed to acquire hold and operate the nuclear generating facilities of the group the taxpayer will sell all of its electric generation capacity and electric energy output to company company is a special-purpose wholly-owned subsidiary of company that was formed to market power and energy that it purchases from the taxpayer and company as well as from other sources and to engage in wholesale marketing brokering and trading activities company is undertaking an internal restructuring utility is a wholly-owned subsidiary of company and owns interests in fossil and hydroelectric generating stations as well as interests in the plants utility is currently regulated by commissions a and b as well as by the nuclear regulatory commission nrc the state legislature enacted energy restructuring legislation that will cause the utility to transfer all of its generating stations to affiliated companies the utility will transfer its fossil and hydroelectric generating assets to company the utility will transfer its nuclear assets the plants to the taxpayer in connection with the transfer of the plants the utility will transfer to the taxpayer its interests in the qualified and non-qualified nuclear decommissioning funds associated with each of the plants also in connection with this transfer the taxpayer will assume all liability for decommissioning the plants after restructuring commission a will allow the utility to collect decommissioning costs through a non-bypassable charge assessed on all ratepayers the utility will transfer the right to received these payments to the taxpayer after acquiring an interest in one of the plants the taxpayer will be subject_to various regulation by commission b and the nrc plr-118389-99 on a company entered into five asset purchase agreements to acquire interests in the plants in exchange for the plants and associated assets including qualified and non-qualified nuclear decommissioning funds company will pay cash to the sellers and will assume the sellers’ share of all liabilities for decommissioning the plants these agreements are summarized below an agreement between seller company and company whereby the taxpayer and company will purchase a b undivided_interest as tenants in common without the right of partition in plant sec_1 and with one-half of this interest being acquired by each purchaser an agreement between seller company and company whereby the taxpayer and company will purchase a b undivided_interest as tenants in common without the right of partition in plant sec_1 and with one-half of this interest being acquired by each purchaser an agreement between seller and company whereby the taxpayer will purchase a c interest in plant sec_3 and an agreement between seller and company whereby the taxpayer will purchase a c interest in plant sec_3 and an agreement between seller and company whereby the taxpayer will purchase a d interest in plant requested ruling pursuant to sec_1_468a-6 of the income_tax regulations the sellers’ qualified nuclear decommissioning funds will not be disqualified upon transfer to the taxpayer and neither the taxpayer nor its qualified nuclear decommissioning funds will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of the seller’s qualified_fund to the qualified_fund of the taxpayer at closing and the taxpayer’s qualified funds will have a carryover_basis in the assets received from the qualified funds of the seller requested ruling subsequent to the closing the taxpayer’s qualified nuclear decommissioning funds will continue to be treated as qualified nuclear decommissioning funds under sec_468a after receiving the assets transferred from the qualified funds of the seller sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year plr-118389-99 sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this sale under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion is specifically based on the continued general supervision of the qualified_fund by the nuclear regulatory agency this plr-118389-99 exercise of discretion however applies to the provisions of except those outlined in 468a-6 e with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the qualified nuclear decommissioning funds of the seller will not be disqualified upon the sale when the assets are transferred to the taxpayer’s qualified funds and those funds holding the transferred qualified assets will be treated as a qualified funds of the taxpayer sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus the taxpayer will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the seller’s qualified funds assets to the taxpayer’s qualified funds finally sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis accordingly under sec_1_468a-6 the taxpayer’s qualified funds will have a basis in their assets that is the same as the basis of those assets in the qualified funds of the seller immediately before the sale thus the taxpayer’s qualified funds will after the sale have a carryover_basis in the assets transferred from the seller requested ruling in the taxable_year of closing the taxpayer will not recognize any gain or otherwise take any income into account by reason of the transfer of the assets of the seller’s nonqualified decommissioning funds to the taxpayer’s nonqualified funds generally a taxpayer does not realize gross_income upon its purchase of business_assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case taxpayer cannot acquire the plant without assuming the decommissioning liability which is inextricably associated with ownership and operation of the plant and there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business accordingly taxpayer will not recognize income from its acquisition of the plants and related non-qualified decommissioning funds except to the extent under the rules of sec_1060 the class_i_assets as defined in sec_1_338-6t b it receives excluding the assets in the qualified nuclear decommissioning funds exceed its total cost determined under sec_1012 which will be the sum of its cash consideration and the fair_market_value of any other consideration it provides to seller that is under plr-118389-99 applicable tax principles taken into account on the date of the applicable_asset_acquisition sec_1_338-6t b the taxpayer will be permitted to take additional consideration into account only when it satisfies the economic_performance requirement with respect to the decommissioning liability assumed these conclusions are conditioned on taxpayer including in basis only the cash paid to seller plus any liabilities that are otherwise incurred for federal_income_tax purposes and allocating this consideration pursuant to the residual_method under sec_1060 and the regulations thereunder pursuant to sec_461 and the regulations thereunder taxpayer will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the additional future decommissioning liabilities assumed in the transaction in addition the taxpayer will take the assumption of the decommissioning liability into account using the residual_method under sec_1060 discussed below when and to the extent that the decommissioning funds pay or incur decommissioning costs sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1 1t a provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate consideration under the residual_method described in sec_1_338-6t and sec_1_338-7t in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis in the transferred assets is determined wholly by reference to the consideration paid for such assets sec_1_1060-1t c defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets plr-118389-99 class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not it qualifies as a sec_197 intangible consideration is first reduced by the amount of class_i_assets received by the purchaser the remaining consideration is then allocated to the class_ii_assets pro_rata to the extent of their fair_market_value then to the class_iii_assets pro_rata to the extent of their fair_market_value then to the class_iv_assets pro_rata to the extent of their fair_market_value then to the class_v_assets pro_rata to the extent of their fair_market_value then to the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets sec_1_1060-1t c 338-6t b and 338-6t b the following example illustrates the operation of sec_1060 on date an applicable_asset_acquisition is made the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and class_v_assets with a fair_market_value of dollar_figure there are no class vi or class_vii_assets the consideration consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred on date the purchaser has provided dollar_figure of consideration that may be allocated as basis it will be first reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair_market_value nothing is allocated to class iii or below on date economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair market value--as determined on the acquisition_date on date economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class_vii_assets the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date if on date instead of an addition to purchaser’s consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets would be reduced to zero and the consideration previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value with respect to the plants equipment operating_assets and assets of the nonqualified funds these assets comprise a trade_or_business in sellers’ hands and the plr-118389-99 basis taxpayer takes in those assets will be determined wholly by reference to taxpayer’s consideration thus sellers’ transfer of the plants equipment operating_assets and assets of the nonqualified funds to taxpayer in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified funds is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder on the acquisition_date taxpayer’s basis in the assets acquired must be determined by allocating its cost ie the consideration provided by taxpayer on the acquisition_date which includes the cash but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically taxpayer will first reduce its consideration by the amount of the class_i_assets it receives in the transaction including any class_i_assets held in the nonqualified funds to the extent the class_i_assets received exceed the consideration taxpayer provides taxpayer will recognize income to the extent taxpayer’s consideration exceeds the class_i_assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value we believe the combined value of sellers’ class i and class_ii_assets as defined in sec_1_338-6t b and b ii will exceed the cash taxpayer will pay on the acquisition_date as such the total amount of consideration to be allocated to the class_ii_assets will be less than their fair_market_value and no consideration will be allocated to assets in classes iii iv v vi or vii when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable_asset_acquisition eg when and to the extent the nonqualified funds pay or incur decommissioning expenses such amounts will be taken into account as increases to taxpayer’s consideration and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_1060-1t a 1060-1t c 338-6t and 338-7t this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney we are sending a copy of this ruling letter to your authorized representatives we are also sending a copy of this letter to the director of the district sincerely charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
